



CITATION: Cookish v. Paul Lee Associates Professional
    Corporation,  2013 ONCA, 425

DATE: 20130621

DOCKET: C55638

Doherty, Laskin and
    Blair JJ.A.

BETWEEN

Kathleen Cookish

Applicant (Respondent)

and

Paul Lee Associates
    Professional Corporation

Respondent (Appellant)

Tanya A. Pagliaroli, for the
    appellant

David S. Wilson, for the
    respondent

Heard: January 14, 2013

On appeal from the order of
    Justice Kevin W. Whitaker of the Superior Court of Justice dated May 25, 2012,
    with reasons reported at 2012 ONSC 3084.

COSTS ENDORSEMENT

[1]

On April 30, 2013, the Court released its decision allowing the appeal
    of Paul Lee Associates Professional Corporation, and setting aside the orders of
    the motion judge and of Corrick J. directing an assessment of the appellants
    legal fees.  The matter was remitted to a judge of the Superior Court of
    Justice to hear the application for an assessment.

[2]

The parties were permitted to file brief written submission with respect
    to the costs of the appeal if they were unable to agree.  They were unable to
    do so, and we have now received those submissions.

[3]

After considering the submissions, we fix costs of the appeal, including
    costs of the previous motion to quash, in favour of the appellant in the amount
    of $10,000 inclusive of disbursements and all applicable taxes.

[4]

We confirm as well that, since the consent order of Corrick J. was set
    aside, including the costs order made by her against the appellant, any monies
    paid on account of that costs award must be returned.  We say this because the
    issue was raised by Mr. Wilson in his costs submissions.

H. Doherty J.A.

John Laskin J.A.

R.A. Blair J.A.


